UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-1919


In re: JOHN GLENN BARTLEY,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:15-cr-00018-IMK-MJA-1)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Glenn Bartley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Glenn Bartley petitions for a writ of mandamus seeking an order from this

court directing the district court judge to recuse herself from adjudicating his legal

proceedings. We conclude that Bartley is not entitled to mandamus relief.

       Mandamus is a drastic remedy and should be used only in extraordinary

circumstances.   Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n of Durham, 860 F.2d 135, 138 (4th Cir. 1988).

       We have reviewed Bartley’s petition and conclude that he has not established the

existence of extraordinary circumstances warranting mandamus relief. Bartley’s

allegations fall far short of those necessary to warrant recusal, In re Beard, 811 F.2d 818,

827 (4th Cir. 1987), and mandamus may not be used as a substitute for appeal, In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2